13-879
    Cruz-Ferreyra v. Holder
                                                                                   BIA
                                                                            Verrillo, IJ
                                                                          A087 772 135
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 20th day of November, two thousand fourteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             REENA RAGGI,
             RICHARD C. WESLEY,
                  Circuit Judges.
    _____________________________________

    DANIEL ANDRES SANTA CRUZ-FERREYRA,
             Petitioner,

                        v.                                 13-879
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                    Ira E. Berliner, Berliner Law
                                       Offices, Port Chester, NY.

    FOR RESPONDENT:                    Stuart F. Delery, Assistant Attorney
                                       General; Anthony C. Payne, Senior
                                       Litigation Counsel; Jesse M. Bless,
                                       Trial Attorney, Office of
                                       Immigration Litigation, United
                                       States Department of Justice,
                                       Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Daniel Andres Santa Cruz-Ferreyra, a native and citizen

of Peru, seeks review of a February 28, 2013, decision of

the BIA affirming the May 18, 2011, decision of an

Immigration Judge (“IJ”), which denied his application for

asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).   In re Daniel Andres

Santa Cruz-Ferreyra, No. A087 772 135 (B.I.A. Feb. 28,

2013), aff’g No. A087 772 135 (Immig. Ct. Hartford May 18,

2011).   We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as supplemented by the BIA.    See Yan Chen

v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   The

applicable standards of review are well established.     See 8

U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

513 (2d Cir. 2009).

    Cruz-Ferreyra asserted past persecution and a fear of

future persecution because he was threatened by his superior

officer after accusing that officer of corruption.     Because

                              2
he does not challenge the agency’s finding that the

unfulfilled threats did not rise to the level of

persecution, the only issue before us is whether his fear of

future harm is objectively reasonable.     The agency found

that, although credible, Cruz-Ferreyra failed to establish

an objectively reasonable well-founded fear of future

persecution.     To be objectively reasonable, a fear must have

“solid support” in the record and be more than speculative.

Jian Xing Huang v. INS, 421 F.3d 125, 128-29 (2d Cir. 2005)

(per curiam).

    The agency’s determination in this case was supported

by substantial evidence.     First, the past threats against

Cruz-Ferreyra did not rise to the level of persecution.

Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d

Cir. 2006).     Second, Cruz-Ferreyra’s family has remained in

Peru unharmed.     See Melgar de Torres v. Reno, 191 F.3d 307,

313 (2d Cir. 1999).     Finally, Cruz-Ferreyra failed to

establish that the Peruvian government was unwilling or

unable to protect him.     He testified that he did not attempt

to notify police or other government officials when he

witnessed corruption. Although Cruz-Ferreyra stated that he

believed reporting the corruption would be futile, the


                                3
country conditions evidence indicates that the government is

working to combat corruption in the police force.     See Rizal

v. Gonzales, 442 F.3d 84, 92 (2d Cir. 2006) (reiterating

that    persecution is harm inflicted by a governmental actor

or independent actors who the government is unwilling or

unable to control).    While Cruz-Ferreyra asserts that the

agency applied an overly rigorous standard and that his

testimony alone established his entitlement to relief, there

is absolutely no support for his contention that credible

testimony alone is sufficient as a matter of law to

demonstrate entitlement to relief.    8 U.S.C.

§ 1158(b)(1)(B)(ii); see Jian Hui Shao v. Mukasey, 546 F.3d
138, 162 (2d Cir. 2008) (while “credible testimony was

sufficient to demonstrate a genuine subjective fear of

future persecution, more was needed to demonstrate the

objective reasonableness of that fear”).    Under these

circumstances, the agency had substantial evidence to

support its finding that Cruz-Ferreyra failed to establish a

well-founded fear of persecution.    See Jian Xing Huang, 421
F.3d at 129; Melgar de Torres, 191 F.3d at 313.

       Cruz-Ferreyra has abandoned any challenge to the BIA’s

denial of withholding of removal and CAT relief by failing


                               4
to sufficiently address those forms of relief in his brief

to this Court.   See Yueqing Zhang v. Gonzales, 426 F.3d 540,

541 n.1 (2d Cir. 2005).   Even if raised, such a challenge

would necessarily fail for the reasons given above.   See

Lecaj v. Holder, 616 F.3d 111, 119 (2d Cir. 2010)

(“Withholding of removal and CAT relief entail a greater

likelihood of future persecution than that required for the

grant of asylum.”).

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5